UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1145



INDRYAS LEMMA WOLDIE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-640-617)


Submitted:   October 16, 2006             Decided:   October 25, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stephen T. Chema II, RITZERT & LEYTON, P.C., Fairfax, Virginia, for
Petitioner. Rod J. Rosenstein, United States Attorney, James A.
Frederick, Assistant United States Attorney, Baltimore, Maryland,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Indryas Lemma Woldie, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the immigration judge’s decision,

which denied his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

           In   his   petition   for   review,   Woldie   challenges   the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Woldie fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that he

seeks.

           We therefore deny the petition for review.*        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          PETITION DENIED


     *
      Woldie does not challenge the denial of his requests for
withholding of removal or protection under the Convention Against
Torture in his petition for review.      He has therefore waived
appellate review of these claims.       See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                  - 2 -